Citation Nr: 1001059	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-18 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Flowood, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred during private hospital treatment 
on August 19, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Flowood, 
Mississippi.  

In November 2009, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the claims folder.  


REMAND

In statements of record and during his November 2009 hearing, 
the Veteran described his condition on August 19, 2007 as 
being much more emergent than is reflected in the report from 
the private hospital.  The report from the emergency services 
that brought him to the hospital may shed more light on this 
situation.  

Also, a review dated in January 2008 indicated that the 
Veteran had been seen in a VA clinic earlier in the month.  
It is obvious that the reviewer considered VA medical records 
that are not now available to the Board.  These should be 
made part of the record for this claim.  

Accordingly, the case is REMANDED for the following action:


1.  The VAMC should obtain a copy of 
the emergency services report and put 
it in the file.  

2.  A complete copy of the Veteran's VA 
medical records from August 19, 2006 
(that is a year before the claimed 
service) to the present should also be 
obtained and associated with the folder 
for this claim.  

3.  Thereafter, the agency of original 
jurisdiction (AOJ) should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




